Case: 21-2369   Document: 51     Page: 1    Filed: 02/08/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            NIPPON SHINYAKU CO., LTD.,
                 Plaintiff-Appellant

                            v.

          SAREPTA THERAPEUTICS, INC.,
                Defendant-Appellee
              ______________________

                       2021-2369
                 ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:21-cv-01015-LPS, Judge
 Leonard P. Stark.
                 ______________________

                Decided: February 8, 2022
                 ______________________

     WILLIAM R. PETERSON, Morgan, Lewis & Bockius LLP,
 Houston, TX, argued for plaintiff-appellant. Also repre-
 sented by CHRISTOPHER JOHN BETTI, MARIA DOUKAS,
 KRISTA VINK VENEGAS, AMANDA SCOTT WILLIAMSON, Chi-
 cago, IL; AMY M. DUDASH, Wilmington, DE.

     MICHAEL J. FLIBBERT, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for de-
 fendant-appellee. Also represented by AARON GLEATON
 CLAY; CHARLES E. LIPSEY, J. DEREK MCCORQUINDALE,
 Reston, VA; ALISSA KEELY LIPTON, Boston, MA.
                  ______________________
Case: 21-2369     Document: 51       Page: 2   Filed: 02/08/2022




 2    NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.




     Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
     LOURIE, Circuit Judge.
      Nippon Shinyaku Co., Ltd. (“Nippon Shinyaku”) ap-
 peals from the decision of the United States District Court
 for the District of Delaware denying its motion for a pre-
 liminary injunction. See Nippon Shinyaku Co.v. Sarepta
 Therapeutics, Inc., No. 21-cv-1015, 2021 WL 4989489 (D.
 Del. Oct. 25, 2021) (“Decision”); see also J.A. 5–6. For the
 reasons provided below, we reverse the decision of the dis-
 trict court, and remand for entry of a preliminary injunc-
 tion.
                         BACKGROUND
         I. The Mutual Confidentiality Agreement
     On June 1, 2020, Nippon Shinyaku and Sarepta Ther-
 apeutics, Inc. (“Sarepta”) executed a Mutual Confidential-
 ity Agreement (“MCA”). J.A. 508–16. As stated in the
 MCA, the purpose of the agreement was for the parties “to
 enter into discussions concerning the Proposed Transac-
 tion,” which the MCA defined as “a potential business rela-
 tionship relating to therapies for the treatment of
 Duchenne Muscular Dystrophy.” J.A. 508–09.
     The MCA established a “Covenant Term,” which was
 “the time period commencing on the Effective Date and
 ending upon twenty (20) days after the earlier of: (i) the
 expiration of the Term, or (ii) the effective date of termina-
 tion.” J.A. 509. Section 6 of the MCA contained a mutual
 covenant not to sue, whereby each party agreed that during
 the Covenant Term it:
     shall not directly or indirectly assert or file any le-
     gal or equitable cause of action, suit or claim or oth-
     erwise initiate any litigation or other form of legal
     or administrative proceeding against the other
     Party . . . in any jurisdiction in the United States
Case: 21-2369    Document: 51       Page: 3    Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.   3



    or Japan of or concerning intellectual property in
    the field of Duchenne Muscular Dystrophy.
 J.A. 512 (MCA § 6.1). Section 6 further stated:
    For clarity, this covenant not to sue includes, but is
    not limited to, patent infringement litigations, de-
    claratory judgment actions, patent validity chal-
    lenges before the U.S. Patent and Trademark
    Office or Japanese Patent Office, and reexamina-
    tion proceedings before the U.S. Patent and Trade-
    mark Office . . . .
 Id. (emphasis added).
     As noted, the covenant not to sue was time limited and
 applied only during the Covenant Term. Id. Importantly,
 the MCA also included a forum selection clause to govern
 patent and other intellectual property disputes between
 the parties after the expiration of the Covenant Term. The
 forum selection clause in Section 10 of the MCA states in
 relevant part:
    [T]he Parties agree that all Potential Actions
    arising under U.S. law relating to patent in-
    fringement or invalidity, and filed within two (2)
    years of the end of the Covenant Term, shall be
    filed in the United States District Court for
    the District of Delaware and that neither Party
    will contest personal jurisdiction or venue in the
    District of Delaware and that neither Party will
    seek to transfer the Potential Actions on the
    ground of forum non conveniens.
 J.A. 513–14 (MCA § 10) (emphases added). “Potential Ac-
 tions” is defined in Section 1 of the MCA as “any patent or
 other intellectual property disputes between [Nippon
 Shinyaku] and Sarepta, or their Affiliates, other than the
 EP Oppositions or JP Actions, filed with a court or ad-
 ministrative agency prior to or after the Effective Date
 in the United States, Europe, Japan or other countries in
Case: 21-2369     Document: 51      Page: 4     Filed: 02/08/2022




 4   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 connection with the Parties’ development and commercial-
 ization of therapies for Duchenne Muscular Dystrophy.”
 J.A. 509 (MCA § 1) (emphases added).
      The Covenant Term ended on June 21, 2021, at which
 point the two-year forum selection clause in Section 10 of
 the MCA took effect. Yet, on June 21, 2021—the same day
 the Covenant Term ended—Sarepta filed seven petitions
 for inter partes review (“IPR”) at the Patent Trial and Ap-
 peal Board (“the Board”).
         II. Proceedings in the District of Delaware
      On July 13, 2021, Nippon Shinyaku filed a complaint
 in the U.S. District Court for the District of Delaware as-
 serting claims against Sarepta for breach of contract, de-
 claratory judgment of noninfringement and invalidity with
 respect to Sarepta’s patents, and infringement of Nippon
 Shinyaku’s patents. See J.A. 475. In its breach of contract
 claim, Nippon Shinyaku alleged that Sarepta breached the
 MCA by filing seven IPR petitions, which “directly contra-
 venes the MCA’s forum selection clause, which requires
 that Sarepta and Nippon Shinyaku bring any such patent
 challenges in the United States District Court for the Dis-
 trict of Delaware.” J.A. 475–76. In conjunction with its
 complaint, Nippon Shinyaku filed a motion for a prelimi-
 nary injunction asking the court to enjoin Sarepta from
 proceeding with its IPR petitions and to require that
 Sarepta withdraw the petitions. See J.A. 861.
     On September 24, 2021, the district court denied Nip-
 pon Shinyaku’s motion for a preliminary injunction.
 J.A. 5–6. Referencing the four well-established prelimi-
 nary injunction factors, the court stated:
     Nippon Shinyaku has failed to persuade the Court
     that it is likely to succeed on the merits, that it will
     suffer cognizable irreparable harm in the absence
     of extraordinary preliminary relief, that the
Case: 21-2369     Document: 51      Page: 5    Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.    5



     balance of harms tips in its favor, or that the public
     interest warrants the relief that it seeks.
 J.A. 6. The court concluded by noting that “[i]n due course,
 the Court will issue a memorandum that more fully ex-
 plains its reasoning.” Id.
     On October 25, 2021, the district court issued its mem-
 orandum order explaining its reasoning for denying Nip-
 pon Shinyaku’s preliminary injunction motion. The court
 focused the bulk of its analysis on the first preliminary in-
 junction factor, explaining three primary reasons why Nip-
 pon Shinyaku “has not shown a reasonable probability that
 Sarepta breached the mutual confidentiality agreement.”
 Decision, 2021 WL 4989489, at *2.
      The district court’s first reason was based on a per-
 ceived “tension” that would exist between Sections 6 and
 10 of the MCA if the forum selection clause were inter-
 preted to preclude IPRs. Id. The court reasoned that,
 “[a]lthough Sections 6 and 10 implicate different time peri-
 ods, it would be odd if Section 6 expressly deferred the fil-
 ing of IPR petitions for one year and twenty days only for
 them to be impliedly delayed for two additional years,
 likely making them time-barred and never available.” Id.
 (emphases in original). Thus, the court stated, “[t]he best
 reading of Section 6 is that the parties intended to allow
 IPRs to proceed after the Covenant Term expired.” Id.
      The district court’s second reason was based on other
 language in Section 10 of the MCA. The court acknowl-
 edged that “Section 10 obliquely refers to IPR proceedings
 through its mention of ‘Potential Actions,’ which is defined
 to include proceedings before administrative agencies such
 as the PTAB.” Id. at *3. But, the court reasoned, “[r]ead
 in full context, however, Section 10 applies only to cases
 filed in federal court.” Id. The court emphasized Sec-
 tion 10’s discussion of patent infringement disputes, venue
 transfers on the basis of forum non conveniens, and con-
 testing of venue and personal jurisdiction, all of which
Case: 21-2369     Document: 51      Page: 6   Filed: 02/08/2022




 6   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 relate to federal district court litigation and are categori-
 cally inapplicable to IPR proceedings at the Board. Id. The
 court thus concluded that, “while the definition of ‘Poten-
 tial Actions’ in Section 1 literally encompasses IPRs, the
 use of that term in Section 10 is best understood as limited
 to cases in federal district court.” Id.
      The district court’s third reason was based on the prac-
 tical effects of interpreting Section 10’s forum selection
 clause as precluding IPRs for two years following the Cov-
 enant Term. In light of the timing of Nippon Shinyaku’s
 complaint for patent infringement in this case, the court
 noted that “[i]f Sarepta is forced to wait until June 2023 [to
 file IPR petitions], as Nippon Shinyaku insists, then its
 IPR petitions will be time-barred” under 35 U.S.C. § 315(b).
 Id. The court found that “the [MCA] as a whole does not
 evince a shared expectation and intent that Sarepta was
 waiving its right to file IPR petitions.” Id.
     The district court then turned to the remaining prelim-
 inary injunction factors. For the second factor, the court
 found that “Nippon Shinyaku has also failed to show that
 it will suffer irreparable harm if the [c]ourt does not grant
 a preliminary injunction.” Id. The court essentially found
 that Nippon Shinyaku’s irreparable harm arguments fell
 with its contract interpretation arguments regarding the
 forum selection clause. Id. (“[T]his argument depends on
 the faulty assumption that Nippon Shinyaku contracted it-
 self out of that potential situation.”). Similarly, with re-
 spect to the third and fourth preliminary injunction
 factors—the balance of hardships and public interest—the
 court found that Nippon Shinyaku’s arguments “depend,
 yet again, on the flawed presumption that Sarepta’s IPR
 petitions cannot be filed until June 21, 2023.” Id. at *4.
 Thus, the court concluded that “Nippon Shinyaku did not
 meet its burden on any of the factors it must establish in
 order to obtain a preliminary injunction.” Id.
Case: 21-2369     Document: 51      Page: 7    Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.   7



                   III. The Instant Appeal
     Nippon Shinyaku filed this appeal on September 29,
 2021—five days after the district court’s original order
 denying the preliminary injunction motion, and a month
 before the district court issued its order explaining its rea-
 soning. Nippon Shinyaku immediately moved for expe-
 dited briefing on October 1, 2021, and then filed its opening
 brief on October 4, 2021. After the district court issued its
 memorandum order explaining its reasoning, Sarepta filed
 its responsive brief on November 2, 2021 and Nippon
 Shinyaku filed its reply on November 9, 2021.
     On January 10, 2022, Nippon Shinyaku submitted a
 letter pursuant to Fed. R. App. P. 28(j) advising us that the
 Board granted institution in two of the seven IPR proceed-
 ings that Nippon Shinyaku seeks to enjoin. We held argu-
 ment in the case the following day on January 11, 2022,
 during which counsel for Nippon Shinyaku advised us that
 the deadlines for the Board to issue institution decisions in
 the remaining IPR proceedings were approaching. As of
 January 13, 2022, the Board has granted institution in all
 seven IPRs at issue in this case.
     Because Nippon Shinyaku appeals from an interlocu-
 tory order of the district court in a case in which a party
 has asserted a claim arising under an Act of Congress re-
 lating to patents, we have jurisdiction under 28 U.S.C.
 § 1292(c)(1). See also 28 U.S.C. § 1292(a)(1); 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
                                I
     We generally review a denial of a preliminary injunc-
 tion using the law of the regional circuit, here the Third
 Circuit. See Murata Mach. USA v. Daifuku Co., 830 F.3d
 1357, 1363 (Fed. Cir. 2016) (citing Trebro Mfg., Inc. v. Fire-
 fly Equip., LLC, 748 F.3d 1159, 1165 (Fed. Cir. 2014)).
 “However, the Federal Circuit has itself built a body of
Case: 21-2369     Document: 51      Page: 8   Filed: 02/08/2022




 8   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 precedent applying the general preliminary injunction con-
 siderations to a large number of factually variant patent
 cases, and gives dominant effect to Federal Circuit prece-
 dent insofar as it reflects considerations specific to patent
 issues.” Id. (quoting Trebro, 748 F.3d at 1165). Both the
 Federal Circuit and the Third Circuit review a denial of a
 preliminary injunction for abuse of discretion. See id.; see
 also Adams v. Freedom Forge Corp., 204 F.3d 475, 484 (3d
 Cir. 2000). Under that standard, we review underlying
 questions of law de novo. Antares Pharma, Inc. v. Medac
 Pharma Inc., 771 F.3d 1354, 1357 (Fed. Cir. 2014).
      District courts generally consider four factors in evalu-
 ating a motion for a preliminary injunction: (1) whether the
 moving party has shown a reasonable likelihood of success
 on the merits; (2) whether the moving party will suffer ir-
 reparable harm in the absence of a preliminary injunction;
 (3) whether the balance of hardships tips in the moving
 party’s favor; and (4) the impact of a preliminary injunction
 on the public interest. See, e.g., Luminara Worldwide, LLC
 v. Liown Elecs. Co., 814 F.3d 1343, 1352 (Fed. Cir. 2016)
 (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20
 (2008)); Ferring Pharms., Inc. v. Watson Pharms., Inc., 765
 F.3d 205, 210 (3d Cir. 2014). However, under both Federal
 Circuit and Third Circuit precedent, the first factor—i.e.,
 likelihood of success on the merits—is a necessary showing
 to establish entitlement to a preliminary injunction. See,
 e.g., Somerset Pharm., Inc. v. Dudas, 500 F.3d 1344, 1346
 (Fed. Cir. 2007) (citing Nat’l Steel Car, Ltd. v. Canadian
 Pac. Ry., Ltd., 357 F.3d 1319, 1324–25 (Fed. Cir. 2004));
 Holland v. Rosen, 895 F.3d 272, 286 (3d Cir. 2018) (citing
 In re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015)).
     Here, the district court’s finding that Nippon Shinyaku
 did not show it was likely to succeed on the merits turned
 entirely on the court’s interpretation of the MCA. The par-
 ties agreed that the MCA “shall be governed by and inter-
 preted in accordance with the laws of the State of
 Delaware.” J.A. 513 (MCA § 10). Therefore, this appeal
Case: 21-2369     Document: 51      Page: 9    Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.    9



 presents “a question of contract interpretation under Dela-
 ware law, which we review de novo.” Studiengesellschaft
 Kohle, m.b.H. v. Hercules, Inc., 105 F.3d 629, 632 (Fed. Cir.
 1997) (citing Cyrix Corp. v. Intel Corp., 77 F.3d 1381, 1384
 (Fed. Cir. 1996)); see also Volt Info. Sciences, Inc. v. Bd. of
 Trustees of Leland Stanford Junior Univ., 489 U.S. 468,
 474 (1989) (“[T]he interpretation of private contracts is or-
 dinarily a question of state law . . . .”); Howmedica Osteon-
 ics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1347
 (Fed. Cir. 2008) (“Construction of a contract is an issue of
 law that we review without deference.” (citing Intel Corp.
 v. VIA Techs., Inc., 319 F.3d 1357, 1361 (Fed. Cir. 2003))).
                               II
     In interpreting a contract, “Delaware adheres to the
 ‘objective’ theory of contracts, i.e. a contract’s construction
 should be that which would be understood by an objective,
 reasonable third party.” Estate of Osborn v. Kemp, 991
 A.2d 1153, 1159 (Del. 2010) (quoting NBC Universal v.
 Paxson Commc’ns, No. 650-N, 2005 WL 1038997, at *5
 (Del. Ch. Apr. 29, 2005)). Under Delaware law, we must
 “read a contract as a whole” and “give each provision and
 term effect, so as not to render any part of the contract
 mere surplusage.” Id. (quoting Kuhn Constr., Inc. v. Dia-
 mond State Port Corp., 990 A.2d 393, 396–97 (Del. 2010)).
 Importantly, “when the contract is clear and unambiguous,
 we will give effect to the plain-meaning of the contract’s
 terms and provisions.” Id. at 1159–60 (citing Rhone-Pou-
 lenc Basic Chem. Co. v. Am. Motorists Ins. Co., 616 A.2d
 1192, 1195 (Del. 1992)).
     In this case, the plain language of the forum selection
 clause in Section 10 of the MCA resolves the dispute. Sec-
 tion 10 states clearly that “all Potential Actions arising un-
 der U.S. law relating to patent infringement or invalidity,
 and filed within two (2) years of the end of the Covenant
 Term, shall be filed in the United States District Court for
 the District of Delaware.” J.A. 513–14. The express
Case: 21-2369    Document: 51       Page: 10    Filed: 02/08/2022




 10   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 definition of “Potential Actions” includes “patent or other
 intellectual property disputes . . . filed with a court or ad-
 ministrative agency,” J.A. 509 (emphasis added), and the
 district court acknowledged that the “definition of ‘Poten-
 tial Actions’ in Section 1 literally encompasses IPRs.” De-
 cision, 2021 WL 4989489, at *3. Sarepta does not contend
 otherwise. The MCA’s forum selection clause is thus un-
 ambiguous, and we must “give effect to the plain meaning
 of [its] terms.” Estate of Osborn, 991 A.2d at 1159–60.
     Under the plain language of Section 10, Sarepta was
 required to bring all disputes regarding the invalidity of
 Nippon Shinyaku’s patents—including the allegations and
 contentions contained in Sarepta’s IPR petitions—in the
 District of Delaware. Sarepta instead brought those dis-
 putes in the form of IPR petitions at the Board, which con-
 travened the plain language of the forum selection clause
 in Section 10 of the MCA.
                              III
     Sarepta makes a number of arguments in support of
 the district court’s interpretation of the forum selection
 clause in Section 10 of the MCA. We address these argu-
 ments below.
     We first consider Sarepta’s suggestion that our reading
 of Section 10’s forum selection clause would lead, not to a
 preclusion of IPRs, but rather to a requirement that IPR
 petitions must be filed in the federal district court in Dela-
 ware. We reject that suggestion because such a require-
 ment would not fall within what an “objective, reasonable
 third party” would have understood from the language of
 the forum selection clause. See Estate of Osborn, 991 A.2d
 at 1159 (emphasis added). Any such nonsensical result
 stems from the parties’ decision to define the future-tense
 term “Potential Actions” using past-tense language about
 where such disputes may have been “filed.” See J.A. 509
 (emphasis added). But the choice of wording in the “Defi-
 nitions” section of the MCA does not upend our reasonable
Case: 21-2369    Document: 51      Page: 11     Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.   11



 interpretation of the forum selection clause. See Falcon
 Steel Co. v. Weber Eng’g Co., 517 A.2d 281, 285–86 (Del.
 Ch. 1986) (refusing to incorporate by reference terms which
 made a reasonable reading of the contract nonsensical).
      We next turn to Sarepta’s arguments in defense of the
 district court’s reasoning. Sarepta first echoes the district
 court’s concern about the supposed “tension” between Sec-
 tions 6 and 10 of the MCA, stressing the legal requirement
 that we give effect to all terms of the contract and “if possi-
 ble, reconcile all the provisions of the instrument.” See Alta
 Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 385–86 (Del.
 2012) (quoting Elliott Assoc., L.P. v. Avatex Corp., 715 A.2d
 843, 854 (Del. 1998)); see also O’Brien v. Progressive N. Ins.
 Co., 785 A.2d 281, 287 (Del. 2001) (a court must consider
 the contract as a whole rather than “any single passage in
 isolation” (citing Aetna Cas. and Sur. Co. v. Kenner, Del.
 Supr., 570 A.2d 1172, 1174 (1990))). Nippon Shinyaku re-
 sponds that, absent some ambiguity in the plain language
 of Section 10, there was no reason for the court to look at
 Section 6 at all. Moreover, Nippon Shinyaku argues that
 the two provisions are not in conflict with each other be-
 cause they apply at different times, which the district court
 acknowledged. See Decision, 2021 WL 4989489, at *2
 (“Sections 6 and 10 implicate different time periods . . . .”).
      We agree with Nippon Shinyaku that there is no con-
 flict or tension between the two sections of the MCA. Dur-
 ing the Covenant Term, Section 6 prohibited the parties
 from “directly or indirectly assert[ing] or fil[ing] any legal
 or equitable cause of action, suit or claim or otherwise ini-
 tiat[ing] any litigation or other form of legal or administra-
 tive proceeding . . . of or concerning intellectual property in
 the field of Duchenne Muscular Dystrophy.” J.A. 512
 (MCA § 6.1). In essence, the covenant not to sue broadly
 prohibited the parties from litigating any issue relating to
 patents, regardless of the forum. See id. (expressly clarify-
 ing that the covenant not to sue includes “patent infringe-
 ment litigations, declaratory judgment actions, [and]
Case: 21-2369    Document: 51       Page: 12    Filed: 02/08/2022




 12   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 patent validity challenges before the U.S. Patent and
 Trademark Office”). Upon the expiration of the Covenant
 Term, however, Section 6’s covenant not to sue was no
 longer in effect, and the parties were thus no longer pro-
 hibited from asserting claims relating to patent infringe-
 ment or invalidity. At that point, to the extent either party
 wished to assert or file any such claims, Section 10’s forum
 selection clause merely required that such claims “arising
 under U.S. law relating to patent infringement or invalid-
 ity” be filed in “the United States District Court for the Dis-
 trict of Delaware.” J.A. 514 (MCA § 10). This framework—
 which reflects harmony, not tension, between Sections 6
 and 10 of the MCA—is entirely consistent with our inter-
 pretation of the plain meaning of the forum selection
 clause, as set forth above.
      Sarepta next defends the district court’s reasoning that
 other language in Section 10 indicates that the forum se-
 lection clause is best read as limited only to federal district
 court litigation. We disagree. To be sure, the district court
 was correct that issues of patent infringement, forum non
 conveniens, and jurisdiction challenges are inapplicable to
 IPR proceedings. See Decision, 2021 WL 4989489, at *3
 (citing Sinochem Int’l Co. v. Malay. Int’l Shipping Corp.,
 549 U.S. 422, 430 (2007); AVX Corp. v. Presidio Compo-
 nents, Inc., 923 F.3d 1357, 1361 (Fed. Cir. 2019)). But it
 does not follow that the parties’ inclusion of those issues in
 the forum selection clause means that they intended to cat-
 egorically exclude IPRs. We think the better reading of
 Section 10 recognizes the parties’ agreement that, after one
 party files an action relating to patent infringement or in-
 validity in the District of Delaware—as a filing party is re-
 quired to do—the other party will not “contest personal
 jurisdiction or venue in the District of Delaware” or “seek
 to transfer . . . on the ground of forum non conveniens.”
 J.A. 514.
     Finally, Sarepta argues that the district court correctly
 determined that neither party intended to bargain away its
Case: 21-2369    Document: 51      Page: 13    Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.   13



 right to file IPR petitions, which, due to the time bar in 35
 U.S.C. § 315(b), would be the practical effect of our reading
 of the forum selection clause. Again, we disagree with
 Sarepta and the district court. As a general principle, this
 court has recognized that parties are entitled to bargain
 away their rights to file IPR petitions, including through
 the use of forum selection clauses. For example, in Dodo-
 case VR, Inc. v. MerchSource, LLC, 767 F. App’x 930, 935
 (Fed. Cir. 2019) (non-precedential), we affirmed a district
 court’s grant of a preliminary injunction on the basis that
 a defendant had likely violated a forum selection clause by
 filing IPR petitions, even though the forum selection clause
 did not explicitly mention IPRs. Even in Kannuu Pty Ltd.
 v. Samsung Electronics Co., 15 F.4th 1101, 1106–10 (Fed.
 Cir. 2021), where we determined that the parties’ forum
 selection clause did not extend to IPRs, that determination
 was based on the specific language in the forum selection
 clause at issue in that case. Inherent in our holding in
 Kannuu was an understanding that a differently worded
 forum selection clause would preclude the filing of IPR pe-
 titions. See id. In the case before us now, we have such a
 forum selection clause, which uses a defined term that the
 district court acknowledged “literally encompasses IPRs.”
 Decision, 2021 WL 4989489, at *3.
     Moreover, it is apparent that the practical effects about
 which the district court was concerned—i.e., that Sarepta’s
 IPRs will be time barred by the time the forum selection
 clause expires—resulted from Nippon Shinyaku’s filing of
 a patent infringement complaint, not from the parties’ en-
 try into the MCA itself. We are not persuaded that our in-
 terpretation of the forum selection clause should be
 impacted by Nippon Shinyaku’s filing of a complaint, which
 was an event that occurred more than a year after the par-
 ties entered into the MCA. Cf. Osram Sylvania, Inc. v.
 Townsend Ventures, LLC, No. 8123-VCP, 2013 WL
 6199554, at *19 (Del. Ch. Nov. 19, 2013) (“The courts will
 not imply terms to ‘rebalanc[e] economic interests after
Case: 21-2369    Document: 51       Page: 14    Filed: 02/08/2022




 14   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 events that could have been anticipated, but were not, that
 later adversely affected one party to a contract.’” (quoting
 Nemec v. Shrader, 991 A.2d 1120, 1128 (Del. 2010))). At
 the time the parties entered into the MCA, it was not a
 given that Nippon Shinyaku would file a complaint for pa-
 tent infringement during the period governed by the forum
 selection clause; indeed, it seems possible that if Sarepta
 had not first filed its IPR petitions, Nippon Shinyaku never
 would have filed its complaint. Under our interpretation
 of the forum selection clause, if Nippon Shinyaku had not
 filed a complaint for patent infringement—or even if Nip-
 pon Shinyaku had filed a complaint, but had done so more
 than a year after the Covenant Term ended—Sarepta
 would have had time to file its IPR petitions after the expi-
 ration of the forum selection clause and before they were
 time barred by 35 U.S.C. § 315(b). Thus, the practical ef-
 fect that Sarepta’s IPRs will now be time barred is irrele-
 vant to determining the parties’ intent at the time they
 included the forum selection clause in the MCA.
     For the foregoing reasons, we are unpersuaded by
 Sarepta’s arguments that the district court correctly inter-
 preted Section 10 of the MCA as allowing the filing of IPR
 petitions. We conclude as a matter of law that the forum
 selection clause in Section 10 of the MCA precludes the fil-
 ing of IPR petitions during the two-year period following
 the expiration of the Covenant Term on June 21, 2021. Be-
 cause Sarepta filed IPR petitions during that time in viola-
 tion of the forum selection clause in Section 10, Nippon
 Shinyaku is likely to succeed on the merits of its claim for
 breach of contract.
                              IV
     Having determined that Nippon Shinyaku is likely to
 succeed on the merits of its breach of contract claim, we
 turn to the other three factors relevant to the preliminary
 injunction analysis. As noted above, the district court de-
 termined that Nippon Shinyaku’s arguments with respect
Case: 21-2369    Document: 51      Page: 15    Filed: 02/08/2022




 NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.   15



 to all three factors rose and fell with its arguments regard-
 ing likelihood of success on the merits. We agree, and for
 the following reasons we find that Nippon Shinyaku has
 satisfied the remaining preliminary injunction factors in
 this case as a matter of law.
     With regard to irreparable harm, Nippon Shinyaku has
 argued that, absent a preliminary injunction, it will be de-
 prived of its bargained-for choice of forum and forced to lit-
 igate its patent rights in multiple jurisdictions. We have
 held that such harm constitutes irreparable harm suffi-
 cient to meet the standard for a preliminary injunction.
 See Gen. Protecht Grp., Inc. v. Leviton Mfg. Co., 651 F.3d
 1355, 1363 (Fed. Cir. 2011). Our binding precedent com-
 pels the same result here.
      We also agree with Nippon Shinyaku that the balance
 of hardships tips in its favor. Without a preliminary in-
 junction, Nippon Shinyaku will suffer the irreparable harm
 previously described, and Sarepta will potentially get mul-
 tiple bites at the invalidity apple, including in a forum it
 bargained away. In contrast, if a preliminary injunction is
 entered, Sarepta will still have an opportunity to litigate
 the invalidity of Nippon Shinyaku’s patents, but it will
 have to do so only in the District of Delaware rather than
 also at the Board. Again, our holding in General Protecht
 is directly on point: “Having contracted for a specific forum,
 [Sarepta] should not be heard to argue that the enforce-
 ment of the contract into which it freely entered would
 cause hardship.” 651 F.3d at 1365.
     Finally, with respect to the public interest, we reject
 the notion that there is anything unfair about holding
 Sarepta to its bargain. While it is certainly true that Con-
 gress desired to serve the public interest by creating IPRs
 to allow parties to quickly and efficiently challenge pa-
 tents, it does not follow that it is necessarily against the
 public interest for an individual party to bargain away its
 opportunity to do so. It is well established that forum
Case: 21-2369     Document: 51      Page: 16    Filed: 02/08/2022




 16   NIPPON SHINYAKU CO., LTD.   v. SAREPTA THERAPEUTICS, INC.



 selection clauses “are prima facie valid and should be en-
 forced,” M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1,
 10 (1972), and we have held that “[t]here is no public inter-
 est served by excusing a party’s violation of its previously
 negotiated contractual undertaking to litigate in a particu-
 lar forum.” Gen. Protecht, 651 F.3d at 1366.
                        CONCLUSION
     We have considered Sarepta’s remaining arguments
 but we find them unpersuasive. For the foregoing reasons,
 we conclude that Nippon Shinyaku has shown that all four
 preliminary injunction factors weigh in its favor. Accord-
 ingly, we reverse the decision of the district court, and we
 remand for entry of a preliminary injunction.
                REVERSED AND REMANDED
                            COSTS

 Costs against Appellee.